 



Exhibit 10.7

U-STORE-IT TRUST
EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE 1 PURPOSE
    1  
 
       
ARTICLE 2 DEFINITIONS
    1  
2.1 Account
    1  
2.2 Base Salary
    1  
2.3 Board
    1  
2.4 Bonus
    1  
2.5 Code
    1  
2.6 Company
    1  
2.7 Compensation Committee
    2  
2.8 Deferred Compensation
    2  
2.9 Deemed Investment Options
    2  
2.10 Distribution Account
    2  
2.11 Distribution Option
    2  
2.12 Election Agreement
    2  
2.13 Employee
    2  
2.14 Employer
    2  
2.15 In-Service Distribution Account
    2  
2.16 In-Service Distribution Option
    2  
2.17 Matching Deferred Compensation
    2  
2.18 Nonelective Deferred Compensation
    2  
2.19 Participant
    2  
2.20 Plan
    3  
2.21 Plan Administrator
    3  
2.22 Plan Year
    3  
2.23 Retirement
    3  
2.24 Retirement Distribution Account
    3  
2.25 Retirement Distribution Option
    3  
2.26 Trust
    3  
2.27 Valuation Date
    3  
 
       
ARTICLE 3 PARTICIPATION
    3  
3.1 Eligibility
    3  
3.2 Participation
    3  
 
       
ARTICLE 4 BENEFITS
    3  
4.1 Deferred Compensation
    3  
4.2 Matching Deferred Compensation
    4  
4.3 Nonelective Deferred Compensation
    4  
4.4 Election Procedures
    4  
4.5 Limited Redeferral
    5  

(i)



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE 5 ACCOUNTS
    6  
5.1 Participant Accounts
    6  
5.2 Returns on Distribution Accounts
    6  
5.3 Deemed Investment Options
    6  
5.4 Changes in Deemed Investment Options
    6  
5.5 Valuation of Accounts
    7  
5.6 Statement of Accounts
    7  
5.7 Distributions from Accounts
    7  
 
       
ARTICLE 6 DISTRIBUTIONS
    7  
6.1 Retirement Distribution Option
    7  
6.2 In-Service Distribution Option
    7  
6.3 Distribution Limitations
    7  
 
       
ARTICLE 7 BENEFITS TO PARTICIPANTS
    8  
7.1 Benefits Under the Retirement Distribution Option
    8  
7.2 Benefits Under the In-Service Distribution Option
    9  
 
       
ARTICLE 8 SURVIVOR BENEFITS
    9  
8.1 Death of Participant Prior to the Commencement of Benefits
    9  
8.2 Survivor Benefits Under the Retirement Distribution Option
    9  
8.3 Survivor Benefits Under the In-Service Distribution Option
    10  
8.4 Death of Participant After Benefits Have Commenced
    10  
 
       
ARTICLE 9 EMERGENCY BENEFIT
    10  
 
       
ARTICLE 10 ADMINISTRATION
    11  
10.1 Plan Administrator
    11  
10.2 Appointment of Administrative Committee
    11  
10.3 Powers of Plan Administrator
    11  
10.4 Limitation of Liability
    12  
10.5 Claims Procedures
    12  
 
       
ARTICLE 11 MISCELLANEOUS
    13  
11.1 Unfunded Plan
    13  
11.2 Spendthrift Provision
    13  
11.3 Employment Rights
    14  
11.4 Designation of Beneficiary
    14  
11.5 Withholding of Taxes
    14  
11.6 Amendment or Termination
    14  
11.7 No Fiduciary Relationship Created
    14  
11.8 Release
    14  
11.9 No Warranty or Representation
    14  
11.10 Construction
    14  
11.11 Governing Law
    15  
11.12 Counterparts
    15  
11.13 American Jobs Creation Act of 2004
    15  

(ii)



--------------------------------------------------------------------------------



 



U-STORE-IT TRUST EXECUTIVE DEFERRED COMPENSATION PLAN
ARTICLE 1
PURPOSE
     The U-Store-It Trust Executive Deferred Compensation Plan (the “Plan”) is
hereby established in accordance with the following terms and conditions for the
purpose of providing deferred compensation to eligible employees, which plan is
intended to be a non-qualified deferred compensation arrangement for a select
group of management and highly compensated employees. The Plan is adopted by the
Board on November 3, 2006.
ARTICLE 2
DEFINITIONS
     The following terms shall have the following meanings described in this
Article unless the context clearly indicates another meaning. All references in
the Plan to specific Articles or Sections shall refer to Articles or Sections of
the Plan unless otherwise stated.
     2.1 Account means the record or records established for each Participant in
accordance with Section 5.1.
     2.2 Base Salary means for a Plan Year the annual cash compensation relating
to services performed during such Plan Year, whether or not paid in such Plan
Year or included on the Federal Income Tax Form W-2 for such year, excluding
bonuses, commissions, overtime, special awards, tax planning stipends, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, fees, automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.
     2.3 Board means the Board of Trustees of the Company.
     2.4 Bonus means for a Plan Year any compensation payable to a Participant
in the Plan Year pursuant to a regular U-Store-It Trust bonus program, whether
or not paid in a calendar year or included on the Federal Income Tax Form W-2
for a calendar year.
     2.5 Code means the Internal Revenue Code of 1986, as amended.
     2.6 Company means U-Store-It Trust, a Maryland real estate investment
trust.

 



--------------------------------------------------------------------------------



 



     2.7 Compensation Committee means the Compensation Committee of the Board of
Trustees or, at any time that no such committee exists, the Board.
     2.8 Deferred Compensation means the portion of a Participant’s Base Salary
or Bonus allocated to the Participant’s Retirement Distribution Account or an
In-Service Distribution Account in accordance with Section 4.1 of the Plan.
     2.9 Deemed Investment Options means the deemed investment options selected
by the Participant from time to time pursuant to which deemed earnings are
credited to the Participant’s Distribution Accounts.
     2.10 Distribution Account means, with respect to a Participant, the
Retirement Distribution Account and/or the In-Service Distribution Account
established on the books of account of the Company, pursuant to Section 5.1, for
each Plan Year.
     2.11 Distribution Option means the two distribution options which are
available under the Plan, consisting of the Retirement Distribution Option and
the In-Service Distribution Option.
     2.12 Election Agreement means the written agreement entered into by an
Employee, which shall be irrevocable, pursuant to which the Employee becomes a
Participant in the Plan and makes an election relating to Deferred Compensation
and the period over which Deferred Compensation, Matching Deferred Compensation,
and Nonelective Deferred Compensation and investment return thereon will be
paid.
     2.13 Employee means, with respect to each Employer, management and highly
compensated employees.
     2.14 Employer means the Company and any other corporation in a controlled
group of corporations (under Code Section 414(b)) of which the Company is a
member which, with the authorization of the Board, adopts the Plan for the
benefit of its employees pursuant to resolution of its board of directors.
     2.15 In-Service Distribution Account means the Account maintained for a
Participant for each Plan Year to which Deferred Compensation is credited
pursuant to the In-Service Distribution Option.
     2.16 In-Service Distribution Option means the Distribution Option pursuant
to which benefits are payable in accordance with Section 7.2.
     2.17 Matching Deferred Compensation means a Participant’s matching deferred
compensation allocated to the Participant’s Account as further described in
Section 4.2.
     2.18 Nonelective Deferred Compensation means a Participant’s nonelective
deferred compensation allocated to the Participant’s Account as further
described in Section 4.3.
     2.19 Participant means an Employee or former Employee of an Employer who
has met the requirements for participation under Section 3.1 and who is or may
become eligible to

-2-



--------------------------------------------------------------------------------



 



receive a benefit from the Plan or whose beneficiary may be eligible to receive
a benefit from the Plan.
     2.20 Plan means the plan, the terms and provisions of which are herein set
forth, and as it may be amended or restated from time to time, designated as the
“U-Store-It Trust Executive Deferred Compensation Plan.”
     2.21 Plan Administrator means the Company.
     2.22 Plan Year means the period beginning on November 6, 2006, and ending
on December 31, 2006, and thereafter beginning on January 1 and ending on
December 31 of each year.
     2.23 Retirement means a Participant’s separation from service with the
Company (for reasons other than death) at or after age 55.
     2.24 Retirement Distribution Account means the Account maintained for a
Participant to which Deferred Compensation, Matching Deferred Compensation, and
Nonelective Deferred Compensation are credited pursuant to the Retirement
Distribution Option.
     2.25 Retirement Distribution Option means the Distribution Option pursuant
to which benefits are payable in accordance with Section 7.1.
     2.26 Trust means any domestic trust that may be maintained in the United
States pursuant to Section 11.1.
     2.27 Valuation Date means the last business day of each calendar month.
ARTICLE 3
PARTICIPATION
     3.1 Eligibility. An Employee shall be eligible to participate in the Plan
if he or she is an Employee designated as eligible by the Compensation
Committee. Individuals not specifically designated by the Compensation Committee
are not eligible to participate in the Plan.
     3.2 Participation. An Employee shall become a Participant as of the date he
or she satisfies the eligibility requirements of Section 3.1 and completes all
administrative forms required by the Plan Administrator. A Participant’s
participation in the Plan shall terminate upon termination of employment with
the Company and all direct and indirect subsidiaries of Company or upon such
other events as determined by the Compensation Committee.
ARTICLE 4
BENEFITS
     4.1 Deferred Compensation. Subject to any limitations established by the
Compensation Committee or the Plan Administrator and in accordance with the
procedures

-3-



--------------------------------------------------------------------------------



 



described in Section 4.4, a Participant may elect for a Plan Year to have his or
her Base Salary and/or Bonus deferred in any amount, expressed as a percentage,
less applicable tax withholding, and to have that amount credited to his or her
Retirement Distribution Account or In-Service Distribution Account as Deferred
Compensation. Deferred Compensation shall be credited to a Participant’s
Accounts monthly.
     4.2 Matching Deferred Compensation. There shall be credited to each
Participant’s Account for each Plan Year a Matching Deferred Compensation amount
equal to the total matching contribution such Participant would have received
under the Company’s qualified defined contribution plan for the Plan Year
without regard to the limitations imposed thereon under Sections 402(g), 415 and
417 of the Code less the actual matching contribution such Participant received
under the Company’s qualified defined contribution plan for the Plan Year, or
such other amount as may be established from time to time by action of the
Board, provided such Participant has made the maximum elective deferrals to the
Company’s qualified defined contribution plan as permitted under the terms of
such plan. Matching Deferred Compensation shall be credited to a Participant’s
Retirement Distribution Account monthly.
     4.3 Nonelective Deferred Compensation. The Compensation Committee may in
its discretion determine for any Plan Year to make an additional credit to a
Participant’s Retirement Distribution Account as Nonelective Deferred
Compensation, which amount may be a different amount or percentage (including no
amount) for each Participant, as the Compensation Committee shall in its sole
and absolute discretion determine. Nonelective Deferred Compensation shall be
credited to a Participant’s Retirement Distribution Account monthly or on such
other schedule as the Compensation Committee shall determine.
     4.4 Election Procedures.
     (a) Except as provided in paragraphs (b) and (c) below, compensation for
services performed during a taxable year may be deferred at the Participant’s
election only if the election to defer such compensation is made not later than
the close of the preceding taxable year.
     (b) In the case of the first year in which a Participant becomes eligible
to participate in the Plan, the Participant’s election with respect to amounts
deferred pursuant to Sections 4.1 and 4.2 may be made with respect to services
to be performed subsequent to the election within 30 days after the date the
Participant becomes eligible to participate in the Plan.
     (c) In the case of any performance-based compensation based on services
performed over a period of at least 12 months as determined by the Plan
Administrator in accordance with regulatory guidance under Code Section 409A, an
election may be made no later than six months before the end of the period.
     (d) Each Participant shall on his or her Election Agreement with respect to
each Plan Year (i) specify the percentage of Base Salary and/or the percentage
of Bonus the Participant elects to defer for such Plan Year; (ii) allocate his
or her deferrals between the In-Service Distribution Option and the Retirement
Distribution Option in increments

-4-



--------------------------------------------------------------------------------



 



of ten percent, provided, however, that 100 percent of such deferrals may be
allocated to one or the other of the Distribution Options; (iii) with respect to
amounts allocated to the Retirement Distribution Option for such Plan Year plus
investment return credited to such amounts, elect whether such amounts will be
paid in a single lump sum or in annual installments payable over five, ten, or
fifteen years upon the Participant’s termination of employment with the Company;
and (iv) with respect to amounts allocated to the In-Service Distribution Option
for the Plan Year, elect the time and manner of distribution from among the
options described in Section 7.2. Moreover, a Participant may specify in his or
her Election Agreement that distribution of his or her Accounts are to be made
upon the occurrence of a change in control event within the meaning of Code
Section 409A and the regulations thereunder, notwithstanding any other election
made hereunder.
     (e) A Participant can change his or her Election Agreement and an eligible
Employee who is not a Participant may become a Participant, as of any January 1
by completing, signing and filing an Election Agreement with the Plan
Administrator not later than the preceding December 31 (subject, however, to the
provisions of paragraph (b) above in the case of a Participant who becomes newly
eligible during the Plan Year). A Participant who does not complete a new
Election Agreement for a Plan Year will be deemed to have elected not to have
any Deferred Compensation for the Plan Year and will be deemed to have elected a
single lump sum method of payment for any Nonelective Deferral Compensation for
such Plan Year. In the event any amount is credited to the Account of
Participant with respect to which no timely election concerning method of
payment has been made, such amount shall be payable in the single lump sum
method of payment.
     (f) An election of Deferred Compensation shall be irrevocable on the first
day of the Plan Year (or other period) to which it relates, except that in the
case of a hardship distribution within the meaning of Treas. Reg.
§1.401(k)-1(d)(3), the election may be cancelled for the remainder of the Plan
Year.
     (g) All Election Agreements shall be in a form acceptable to the Plan
Administrator and shall be completed, signed, and filed with the Plan
Administrator as provided herein.
     4.5 Limited Redeferral. A Participant who has made an effective election
under Section 4.4 with respect to a Retirement Distribution Account for payment
in a lump sum may make a subsequent election to delay payment or commencement of
payment of such amount for a period of five (5) years from the date such payment
would otherwise have been made, including a change in the form of a payment in
accordance with the following provisions, subject to such administrative rules
and procedures as may be established by the Compensation Committee:
     (a) the subsequent election shall not take effect until 12 months after the
date on which it is made; and

-5-



--------------------------------------------------------------------------------



 



     (b) payment in the form of installments over a period of five years may be
elected.
ARTICLE 5
ACCOUNTS
     5.1 Participant Accounts. The Plan Administrator shall establish separate
Distribution Accounts with respect to a Participant for each Distribution
Option. A Participant’s Distribution Accounts shall consist of the Retirement
Distribution Account and one or more In-Service Distribution Accounts. A
Participant’s Distribution Accounts shall be maintained by the Plan
Administrator in accordance with the terms of this Plan until all of the
Deferred Compensation, Matching Deferred Compensation, and Nonelective Deferred
Compensation, and investment return to which a Participant is entitled has been
distributed to a Participant or his or her beneficiary in accordance with the
terms of the Plan. A Participant shall be fully vested in his or her
Distribution Accounts at all times.
     5.2 Returns on Distribution Accounts. A Participant’s Distribution Accounts
shall be credited with returns in accordance with the Deemed Investment Options
elected by the Participant from time to time. Participants may allocate their
Retirement Distribution Account and/or each of their In-Service Distribution
Accounts among the Deemed Investment Options available under the Plan only in
whole percentages of not less than five percent. The rate of return, positive or
negative, credited under each Deemed Investment Option is based upon the actual
investment performance of the corresponding investment portfolios of the
Company’s qualified defined contribution plan, or such other investment fund(s)
as the Compensation Committee may designate from time to time, and shall equal
the total return of such investment fund net of asset based charges, including,
without limitation, money management fees, fund expenses and mortality and
expense risk insurance contract charges. The Compensation Committee reserves the
right, on a prospective basis, to add or delete Deemed Investment Options.
     5.3 Deemed Investment Options. Except as otherwise provided pursuant to
Section 5.2, the Deemed Investment Options available under the Plan shall
consist of options which correspond to certain investment portfolios of the
Company’s qualified defined contribution plan, or such other investment fund(s)
as the Compensation Committee may designate from time to time.
     Notwithstanding that the rates of return credited to Participants’
Distribution Accounts under the Deemed Investment Options are based upon the
actual performance of the corresponding portfolios of the Company’s qualified
defined contribution plan, or such other investment fund(s) as the Compensation
Committee may designate, the Company shall not be obligated to invest any
Deferred Compensation by Participants under this Plan, or any other amounts, in
such portfolios or in any other investment funds.
     5.4 Changes in Deemed Investment Options. A Participant may change the
Deemed Investment Options to which the Participant’s Distribution Accounts are
deemed to be allocated with whatever frequency is determined by the Plan
Administrator, which shall not be less than

-6-



--------------------------------------------------------------------------------



 



four times per Plan Year. Each such change may include (a) reallocation of the
Participant’s existing Accounts in whole percentages of not less than five
percent, and/or (b) change in investment allocation of amounts to be credited to
the Participant’s Accounts in the future, as the Participant may elect.
     5.5 Valuation of Accounts. The value of a Participant’s Distribution
Accounts as of any date shall equal the amounts theretofore credited to such
Accounts, including any earnings (positive or negative) deemed to be earned on
such Accounts in accordance with Section 5.2 through the day preceding such
date, less the amounts theretofore deducted from such Accounts.
     5.6 Statement of Accounts. The Plan Administrator shall provide to each
Participant, not less frequently than quarterly, a statement in such form as the
Plan Administrator deems desirable setting forth the balance standing to the
credit of each Participant in each of his Distribution Accounts.
     5.7 Distributions from Accounts. Any distribution made to or on behalf of a
Participant from one or more of his Distribution Accounts in an amount which is
less than the entire balance of any such Account shall be made pro rata from
each of the Deemed Investment Options to which such Account is then allocated.
ARTICLE 6
DISTRIBUTIONS
     6.1 Retirement Distribution Option. Subject to Section 7.1, distribution of
the Participant’s Retirement Distribution Account shall commence no later than
the later of (a) the 60th day after the Participant’s Retirement or (b) the year
following the Participant’s attainment of age 65 or other elected age less than
age 65, as elected by the Participant in the Election Agreement pursuant to
which such Retirement Distribution Account was established.
     6.2 In-Service Distribution Option. Subject to Section 7.2, the
Participant’s In-Service Distribution Account for any Plan Year shall be
distributed commencing no later than February 28 of the Plan Year elected by the
Participant in the Election Agreement pursuant to which such In-Service
Distribution Account was established. Notwithstanding the foregoing, a
Participant shall not be entitled to allocate any deferrals to an In-Service
Distribution Account for the two Plan Years preceding the Plan Year which
includes the date on which such Account is to be distributed and such additional
deferrals shall instead be allocated to the Retirement Distribution Account.
     6.3 Distribution Limitations. Notwithstanding any provision of the Plan to
the contrary, compensation deferred under the Plan shall not be distributed
earlier than
     (a) separation from service as determined by the Secretary of the Treasury;
     (b) the date the Participant becomes disabled (within the meaning of
Section 409A(a)(2)(C) of the Code);
     (c) death of the Participant;

-7-



--------------------------------------------------------------------------------



 



     (d) a specified time (or pursuant to a fixed schedule) specified under the
Plan at the date of the deferral of such compensation;
     (e) to the extent provided by the Secretary of the Treasury, a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company; or
     (f) the occurrence of an unforeseeable emergency as defined in Section
409A(a)(2)(B)(ii) of the Code.
In the case of any key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) of an Employer, distributions may not
be made before the date which is six months after the date of separation from
service (or, if earlier, the date of death of the Participant), provided that
any payments to which such key employee would otherwise have been entitled
during the first six months following the date of separation shall be
accumulated and paid on the first day of the seventh month following the date of
separation from service.
ARTICLE 7
BENEFITS TO PARTICIPANTS
     7.1 Benefits Under the Retirement Distribution Option. Benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:
     (a) Benefits Upon Retirement. In the case of a Participant whose service
with the Company terminates on account of Retirement and whose Retirement
Distribution Account balance exceeds $10,000, the Participant’s Retirement
Distribution Account shall be distributed in one of the following methods, as
elected by the Participant in writing with respect to the Plan Year in the
Election Agreement: (i) in a lump sum; (ii) in annual installments over five
years; (iii) in annual installments over ten years; or (iv) in annual
installments over 15 years. An initial annual installment payment shall be equal
to (i) the value of such Retirement Distribution Account to be so distributed as
of the last business day of the Plan Year preceding the date of payment, divided
by (ii) the number of annual installment payments elected by the Participant.
The remaining annual installments shall be paid not later than February 28 of
each succeeding Plan Year in an amount equal to (i) the value of such Retirement
Distribution Account as of the last business day of the immediately preceding
Plan Year divided by (ii) the number of installments remaining. A Participant
may change the election regarding the manner of payment as described in
Section 4.5 as permitted by Section 409A of the Code.
     (b) Benefits Upon Termination of Employment. In the case of a Participant
whose service with the Company terminates prior to the earliest date on which
the Participant is eligible for Retirement, other than on account of death, or
whose Retirement Account balance does not exceed $10,000, the Participant’s
Retirement Distribution Account shall be distributed in a lump sum 60 days
following the date of separation from service or as soon thereafter as
practicable, subject to the requirements of Section 6.3.

-8-



--------------------------------------------------------------------------------



 



     7.2 Benefits Under the In-Service Distribution Option. Benefits under the
In-Service Distribution Option shall be paid to a Participant as follows:
     (a) In-Service Distributions. In the case of a Participant who continues in
Service with the Company, the Participant’s In-Service Distribution Account for
any Plan Year shall be paid as irrevocably elected by the Participant in the
Election Agreement pursuant to which such In-Service Distribution Account was
established in one lump sum or in annual installments payable over 2, 3, 4, or
5 years. Any lump-sum benefit payable in accordance with this paragraph shall be
in an amount equal to the value of such In-Service Distribution Account as of
the last business day of the Plan Year preceding the date of payment. The
initial annual installment payment shall be equal to (i) the value of such
In-Service Distribution Account as of the last business day of the Plan Year
preceding the date of payment, divided by (ii) the number of annual installment
payments elected by the Participant in the Election Agreement pursuant to which
such In-Service Distribution Account was established. The remaining annual
installments shall be paid not later than February 28 of each succeeding year in
an amount equal to (i) the value of such In-Service Distribution Account as of
the last business day of the immediately preceding Plan Year divided by (ii) the
number of installments remaining.
     (b) Benefits Upon Termination of Employment. In the case of a Participant
whose Service with the Company terminates prior to the date on which the
Participant’s In-Service Distribution Account would otherwise be distributed,
other than on account of death, such In-Service Distribution Account shall be
distributed as irrevocably elected by the Participant in the Election Agreement
pursuant to which such In-Service Distribution Account was established.
ARTICLE 8
SURVIVOR BENEFITS
     8.1 Death of Participant Prior to the Commencement of Benefits. In the
event of a Participant’s death prior to the commencement of benefits in
accordance with Article 7, benefits shall be paid to the Participant’s
Beneficiary, as determined under Section 11.4, pursuant to Section 8.2 or 8.3,
whichever is applicable, in lieu of any benefits otherwise payable under the
Plan to or on behalf of such Participant.
     8.2 Survivor Benefits Under the Retirement Distribution Option. In the case
of a Participant with respect to whom the Plan Administrator has established a
Retirement Distribution Account, and who dies prior to the commencement of
benefits under such Retirement Distribution Account pursuant to Section 7.1,
distribution of such Retirement Distribution Account shall be made (a) in a lump
sum as soon as practicable following the Participant’s death, or (b) in the
manner and at such time as such Retirement Distribution Account would otherwise
have been distributed in accordance with Section 7.1 had the Participant lived,
as elected by the Participant in the Election Agreement pursuant to which such
Retirement Distribution Account was established or as may have been changed by
the Participant. The amount of any lump sum benefit payable in accordance with
this Section shall

-9-



--------------------------------------------------------------------------------



 



equal the value of such Retirement Distribution Account as of the last business
day of the calendar month immediately preceding the date on which such benefit
is paid. The amount of any annual installment benefit payable in accordance with
this Section shall equal (a) the value of such Retirement Distribution Account
as of the last business day of the calendar month immediately preceding the date
on which such installment is paid, divided by (b) the number of annual
installments remaining to be paid pursuant to the election of the Participant in
the Election Agreement pursuant to which such Retirement Distribution Account
was established or as may have been changed by the Participant.
     8.3 Survivor Benefits Under the In-Service Distribution Option. In the case
of a Participant with respect to whom the Plan Administrator has established one
or more In-Service Distribution Accounts, and who dies prior to the date on
which such In-Service Distribution Accounts are to be paid pursuant to
Section 7.2, distribution of such In-Service Distribution Accounts shall be made
(a) in a lump sum as soon as practicable following the Participant’s death, or
(b) at such time and in such form as such In-Service Distribution Accounts would
otherwise have been distributed in accordance with Section 7.2 had the
Participant lived, as irrevocably elected by the Participant in the Election
Agreement pursuant to which such In-Service Distribution Accounts were
established. The amount of any lump sum benefit payable in accordance with this
Section shall equal the value of such In-Service Distribution Accounts as of the
last business day of the calendar month immediately preceding the date on which
such benefit is paid.
     8.4 Death of Participant After Benefits Have Commenced. In the event a
Participant dies after annual installment benefits payable under Section 7.1 or
7.2 have commenced, but before the entire balance of the applicable Distribution
Account has been paid, any remaining installments shall continue to be paid to
the Participant’s Beneficiary, as determined under Section 11.4, at such times
and in such amounts as they would have been paid to the Participant had the
Participant survived.
ARTICLE 9
EMERGENCY BENEFIT
     In the event that the Plan Administrator, upon written request of a
Participant, determines, in its sole discretion, that the Participant has
suffered an unforeseeable emergency, the Company shall pay to the Participant
from the Participant’s Distribution Account(s), as soon as practicable following
such determination, an amount not exceeding the amount reasonably necessary to
meet the emergency (which may include amounts necessary to pay any Federal,
State, or local income taxes or penalties reasonably anticipated that result
from the distribution), after deduction of any and all taxes as may be required
pursuant to Section 11.5 (the “Emergency Benefit”). For purposes of this Plan,
an unforeseeable emergency is a severe financial hardship of the Participant
arising from an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Code Section 152(a)); loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Cash needs arising from foreseeable events such as the
education expenses for

-10-



--------------------------------------------------------------------------------



 



children shall not be considered to be the result of an unforeseeable financial
emergency. Emergency Benefits shall be paid first from the Participant’s
In-Service Distribution Accounts, if any, to the extent the balance of one or
more of such In-Service Distribution Accounts is sufficient to meet the
emergency, in the order in which such Accounts would otherwise be distributed to
the Participant. If the distribution exhausts the In-Service Distribution
Accounts, the Retirement Distribution Account may be accessed. With respect to
that portion of any Distribution Account which is distributed to a Participant
as an Emergency Benefit, in accordance with this Article, no further benefit
shall be payable to the Participant under this Plan. Notwithstanding anything in
this Plan to the contrary, a Participant who receives an Emergency Benefit in
any Plan Year shall not be entitled to make any further deferrals for the
remainder of such Plan Year. It is intended that the Plan Administrator’s
determination as to whether a Participant has suffered an “unforeseeable
emergency” shall be made consistent with the requirements under Section 409A of
the Code.
ARTICLE 10
ADMINISTRATION
     10.1 Plan Administrator. The Company shall have the sole responsibility for
the administration of the Plan and is designated as Plan Administrator.
     10.2 Appointment of Administrative Committee. The Company may delegate its
duties as Plan Administrator to an Administrative Committee. The members of the
Administrative Committee shall be selected by the Board.
     10.3 Powers of Plan Administrator. The Plan Administrator shall have the
full and exclusive power, discretion and authority to administer the Plan. The
determinations and decisions of the Plan Administrator are final and binding on
all persons. The Plan Administrator’s powers shall include but shall not be
limited to, the power to:
     (a) Maintain records pertaining to the Plan.
     (b) Interpret the terms and provisions of the Plan, and to construe
ambiguities and correct omissions.
     (c) Establish procedures by which Participants may apply for benefits under
the Plan and appeal a denial of benefits.
     (d) Determine the rights under the Plan of any Participant applying for or
receiving benefits.
     (e) Administer the claims procedure provided in this Article.
     (f) Perform all acts necessary to meet the reporting and disclosure
obligations imposed by the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

-11-



--------------------------------------------------------------------------------



 



     (g) Delegate specific responsibilities for the operation and administration
of the Plan to such employees or agents as it deems advisable and necessary.
     In the exercise of its powers, the Plan Administrator shall be entitled to
rely upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.
     10.4 Limitation of Liability. The Plan Administrator and the Company and
all other Employers, and their respective officers and directors (including but
not limited to the members of the Board), shall not be liable for any act or
omission relating to their duties under the Plan, unless such act or omission is
attributable to their own willful misconduct or lack of good faith.
     10.5 Claims Procedures.
     (a) All claims under the Plan shall be directed to the attention of the
Plan Administrator. Any Participant or beneficiary whose application for
benefits or other claim under the Plan has been denied, in whole or in part,
shall be given written notice of the denial by the Plan Administrator within
sixty (60) days after the receipt of the claim. The notice shall explain that
the Participant or beneficiary may request a review of the denial and the
procedure for requesting review. The notice shall describe any additional
information necessary to perfect the Participant’s or beneficiary’s claim and
explain why such information is necessary. If a Participant or beneficiary does
not receive a written response to a claim within sixty (60) days after receipt
of the claim by the Plan Administrator, the claim will be deemed to be denied.
     (b) A Participant or beneficiary may make a written request to the Plan
Administrator for a review of any denial of claims under this Plan. The request
for review must be in writing and must be made within sixty (60) days after the
mailing date of the notice of denial or the deemed denial. The request shall
refer to the provisions of the Plan on which it is based and shall set forth the
facts relied upon as justifying a reversal or modification of the determination
being appealed.
     (c) A Participant or beneficiary who requests a review of denial of claims
in accordance with this claims procedure may examine pertinent documents and
submit pertinent issues and comments in writing. A Participant or beneficiary
may have a duly authorized representative act on his or her behalf in exercising
his or her right to request a review and any other rights granted by this claims
procedure. The Plan Administrator shall provide a review of the decision denying
the claim within sixty (60) days after receiving the written request for review.
If a Participant or beneficiary does not receive a written response to a request
for a review within the foregoing time limit, such request will be deemed to be
denied. A decision by the Plan Administrator for review shall be final and
binding on all persons.

-12-



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
     11.1 Unfunded Plan.
     (a) The Plan shall be an unfunded plan maintained by the Company and the
other Employers for the purpose of providing benefits for a select group of
management or highly compensated employees. Neither the Company nor any other
Employer shall be required to set aside, earmark or entrust any fund or money
with which to pay their obligations under this Plan or to invest in any
particular investment vehicle and may change investments of Company assets at
any time.
     (b) The Company may establish a Trust to hold property that may be used to
pay benefits under the Plan. The Trust shall be a domestic trust maintained in
the United States. The Trust shall be intended to be a grantor trust, within the
meaning of Section 671 of the Code, of which the Company is the grantor, and the
Plan is to be construed in accordance with that intention. Notwithstanding any
other provision of this Plan, the assets of the Trust will remain the property
of the Company and will be subject to the claims of creditors in the event of
bankruptcy or insolvency, as provided in the Trust Agreement. No Participant or
person claiming through a Participant will have any priority claim on the assets
of the Trust or any security interest or other right superior to the rights of a
general creditor of the Company or the other Employers as provided in the Trust
Agreement.
     (c) Subject to the following provisions of this Section 11.1(c), all
benefits under this Plan shall be paid by the Participant’s Employer(s) from its
general assets and/or the assets of the Trust, which assets shall, at all times,
remain subject to the claims of creditors as provided in the Trust Agreement. No
Employer, other than the Company as provided below, shall have any obligation to
pay benefits hereunder in respect of any Participants who are not Employees or
former Employees of such Employer. The obligation of each Employer hereunder in
respect of any Participant shall be limited to the amounts payable to such
Participant from the Account established for such Participant in respect of
employment with that Employer, except that if an Employer shall fail to make or
cause to be made any benefit payment hereunder when due, the Company shall
promptly make such benefit payment from its general assets and/or the assets of
the Trust.
     (d) Neither Participants, their beneficiaries nor their legal
representatives shall have any right, other than the right of an unsecured
general creditor, against the Company or any other Employer in respect of any
portion of a Participant’s Account and shall have no right, title or interest,
legal or equitable, in or to any asset of the Company or any other Employer or
the Trust.
     11.2 Spendthrift Provision. The Plan shall not in any manner be liable for
or subject to the debts or liabilities of any Participant or beneficiary. No
benefit or interest under the Plan is subject to assignment, alienation, pledge
or encumbrance, whether voluntary or involuntary, and

-13-



--------------------------------------------------------------------------------



 



any purported or attempted assignment, alienation, pledge or encumbrance of
benefits shall be void and will not be recognized by the Company or any other
Employer.
     11.3 Employment Rights. The existence of the Plan shall not grant a
Participant any legal or equitable right to continue as an Employee nor affect
the right of the Company or any other Employer to discharge a Participant.
     11.4 Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Plan Administrator and shall
not be effective until received by the Plan Administrator, or its designee. If
no Beneficiary has been named, or the designated Beneficiary or Beneficiaries
shall have predeceased the Participant, the Beneficiary shall be the
Participant’ s estate. If a Participant designates more than one Beneficiary,
the interests of such Beneficiaries shall be paid in equal shares, unless the
Participant has specifically designated otherwise.
     11.5 Withholding of Taxes. To the extent required by applicable law, the
Company or another Employer will withhold from a Participant’s compensation
and/or Deferred Compensation and any payment hereunder all taxes required to be
withheld for federal, state or local government purposes.
     11.6 Amendment or Termination. Subject to the provisions of Section 11.13,
the Company reserves the right to amend, modify, suspend or terminate the Plan
at any time without prior notice by action of its Board; provided, however, that
no such action may deprive a Participant of his rights to receive a benefit
pursuant to the Plan with respect to compensation deferred prior to such action.
An Employer may terminate its participation in the Plan at any time by action of
its board of directors.
     11.7 No Fiduciary Relationship Created. Nothing contained in this Plan, and
no action taken pursuant to the provisions of this Plan, shall create or be
deemed to create a fiduciary relationship between the Company or any other
Employer or the Plan Administrator and any Participant, beneficiary or any other
person.
     11.8 Release. Any payment to any Participant or beneficiary in accordance
with the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Plan Administrator, the Company, the
other Employers and any of their respective officers, directors, shareholders,
employees or agents.
     11.9 No Warranty or Representation. Neither the Company nor any other
Employer makes any warranty or representation regarding the effect of deferrals
made or benefits paid under this Plan for any purpose.
     11.10 Construction. Words used in the masculine shall apply to the feminine
where applicable; and wherever the context of the Plan dictates, the plural
shall be read as the singular and the singular as the plural.

-14-



--------------------------------------------------------------------------------



 



     11.11 Governing Law. To the extent that Ohio law is not preempted by ERISA,
the provisions of the Plan shall be governed by the laws of the State of Ohio.
     11.12 Counterparts. This Plan may be signed in any one or more counterparts
each of which together shall constitute one instrument.
     11.13 American Jobs Creation Act of 2004. The Plan is intended to provide
for the deferral of compensation in accordance with the provisions of
Section 409A of the Code and Treasury Regulations and published guidance issued
pursuant thereto. Accordingly, the Plan shall be construed in a manner
consistent with those provisions and may at any time be amended in the manner
and to the extent determined necessary or desirable by the Company to reflect or
otherwise facilitate compliance with such provisions. Notwithstanding any
provision of the Plan to the contrary, no otherwise permissible election or
distribution shall be made or given effect under the Plan that would result in
taxation of any amount under Section 409A of the Code.
     IN WITNESS WHEREOF, U-Store-It Trust, has executed this Plan this ___day of
November, 2006.

                      U-STORE-IT TRUST    
 
               
 
  By:   /s/ Kathleen A. Weigand                  
 
      Name:   Kathleen A. Weigand    
 
      Title:  
 
Executive Vice President, General Counsel and Secretary    
 
         
 
   

-15-